*1052OPINION.
Smith:
In this proceeding the petitioner claims the right to deduct from gross income $667.25 for bad debts which it claims were worthless on December 31, 1919. They have never been charged off the petitioner’s books of account. The taxing statute permits the petitioner to deduct from gross income “ debts ascertained to be worthless and charged off within the taxable year.” Section 234 (a) (5). The evidence shows that the petitioner made no ascertainment of the worthlessness of the eleven accounts receivable, totaling $667.25, during the year 1919, and that it did not charge them off its books of account during that year.

Judgment for the Commissioner.